COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00282-CV


MARIAN D'UNGER                                                         APPELLANT

                                         V.

PAUL BOSCO                                                              APPELLEE


                                     ------------

           FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                    TRIAL COURT NO. CV-2014-01886

                                    ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

       We have considered appellant’s “Motion To Dismiss Appeal,” which

Appellee does not oppose. It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal.          See Tex. R. App. P. 42.1(a)(1),

43.2(f).



       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               /s/ Sue Walker
                                               SUE WALKER
                                               JUSTICE


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 29, 2015




                                      2